Name: Commission Regulation (EU) No 37/2010 of 22 December 2009 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin (Text with EEA relevance)
 Type: Regulation
 Subject Matter: animal product;  foodstuff; NA;  consumption;  health
 Date Published: nan

 20.1.2010 EN Official Journal of the European Union L 15/1 COMMISSION REGULATION (EU) No 37/2010 of 22 December 2009 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and of the Council (1), and in particular Article 27(1) thereof, Whereas: (1) In order to protect public health, pharmacologically active substances, on the basis of the scientific assessment of the safety of those substances, were classified in four Annexes to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (2). Annex I contained substances for which a maximum residue limit was established, Annex II contained substances for which it was not necessary to establish a maximum residue limit, Annex III contained substances for which a provisional maximum residue limit was established and Annex IV contained substances for which a maximum residue limit could not be established because residues of those substances, at whatever limit, constitute a hazard to human health. (2) For reasons of simplification, it is necessary to incorporate those pharmacologically active substances and their classification regarding maximum residue limits in a Commission Regulation. As this classification follows the classification system foreseen in Regulation (EC) No 470/2009, the classification should also be taken account of with regard to the possibility to administer those pharmacologically active substances to food-producing animals. (3) Existing information on the therapeutical classification of pharmacologically active substances contained in the Annexes to Regulation (EEC) No 2377/90 should be incorporated into a column on the therapeutical classification of substances. (4) For reasons of ease of use, all pharmacologically active substances should be listed in one Annex in alphabetical order. For reasons of clarity, two separate tables should be established: one for allowed substances, listed in Annexes I, II and III of Regulation (EEC) No 2377/90, and one for prohibited substances, listed on Annex IV to that Regulation. (5) Provisional maximum residue limits for pharmacologically active substances, laid down in Annex III to Regulation (EEC) No 2377/90 for which the period of application has ended, should not be incorporated into this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 Pharmacologically active substances and their classification regarding maximum residue limits are set out in the Annex. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2009. For the Commission JosÃ © Manuel BARROSO The President (1) OJ L 152, 16.6.2009, p. 11. (2) OJ L 224, 18.8.1990, p. 1. ANNEX Pharmacologically active substances and their classification regarding maximum residue limits (MRL) Table 1 Allowed substances Pharmacologically active Substance Marker residue Animal Species MRL Target Tissues Other Provisions (according to Article 14(7) of Regulation (EC) No 470/2009) Therapeutic Classification Abamectin Avermectin B1a Bovine 10 Ã ¼g/kg 20 Ã ¼g/kg Fat Liver NO ENTRY Antiparasitic agents/Agents acting against endo- and ectoparasites Ovine 20 Ã ¼g/kg 50 Ã ¼g/kg 25 Ã ¼g/kg 20 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Absinthium extract NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Acetyl cysteine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Acetylmethionine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Acetylsalicylic acid NOT APPLICABLE All food producing species except fin fish No MRL required NOT APPLICABLE Not for use in animals from which milk or eggs are produced for human consumption. NO ENTRY Acetylsalicylic acid DL-lysine NOT APPLICABLE All food producing species except fin fish No MRL required NOT APPLICABLE Not for use in animals from which milk or eggs are produced for human consumption. NO ENTRY Adenosine and its 5-mono-, 5-di-and 5 triphosphates NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Adonis vernalis NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per hundred only. NO ENTRY Aesculus hippocastanum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations in the products not exceeding one part per ten only. NO ENTRY Agnus castus NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Ailanthus altissima NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Alanine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Albendazole Sum of albendazole sulphoxide, albendazole sulphone, and albendazole 2-amino sulphone, expressed as albendazole All ruminants 100 Ã ¼g/kg 100 Ã ¼g/kg 1 000 Ã ¼g/kg 500 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents against endoparasites Albendazole oxide Sum of albendazole oxide, albendazole sulphone, and albendazole 2-amino sulphone, expressed as albendazole Bovine, ovine 100 Ã ¼g/kg 100 Ã ¼g/kg 1 000 Ã ¼g/kg 500 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents against endoparasites Alfacalcidol NOT APPLICABLE Bovine No MRL required NOT APPLICABLE For parturient cows only. NO ENTRY Alfaprostol NOT APPLICABLE Bovine, porcine, rabbit, Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Allantoin NOT APPLICABLE All food-producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Allium cepa NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Aloe vera gel and whole leaf extract of Aloe vera NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Aloes, Barbados and Capae, their standardised dry extract and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Alphacypermethrin Cypermethrin (sum of isomers) Bovine, ovine 20 Ã ¼g/kg 200 Ã ¼g/kg 20 Ã ¼g/kg 20 Ã ¼g/kg 20 Ã ¼g/kg Muscle Fat Liver Kidney Milk For milk MRL further provisions in Commission Directive 98/82/EC are to be observed. Antiparasitic agents/Agents against ectoparasites Altrenogest Altrenogest Porcine 1 Ã ¼g/kg 0,4 Ã ¼g/kg Skin and fat Liver Only for zootechnical use and in accordance with the provisions of Directive 96/22/EC. Agents acting on the reproductive system Equidae 1 Ã ¼g/kg 0,9 Ã ¼g/kg Fat Liver Aluminium distearate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Aluminium hydroxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Aluminium hydroxide acetate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Aluminium monostearate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Aluminium phosphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Aluminium salicylate, basic NOT APPLICABLE Bovine No MRL required NOT APPLICABLE For oral use only. Not for use in animals from which milk is produced for human consumption. NO ENTRY All food producing species except fin fish No MRL required NOT APPLICABLE For topical use only. Aluminium tristearate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY 2-Aminoethanol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY 2-Aminoethanol glucuronate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY 2-Aminoethyl dihydrogenphosphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Amitraz Sum of amitraz and all metabolites containing the 2,4-DMA moiety, expressed as amitraz Bovine 200 Ã ¼g/kg 200 Ã ¼g/kg 200 Ã ¼g/kg 10 Ã ¼g/kg Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents against ectoparasites Ovine 400 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg 10 Ã ¼g/kg Fat Liver Kidney Milk Caprine 200 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg 10 Ã ¼g/kg Fat Liver Kidney Milk Porcine 400 Ã ¼g/kg 200 Ã ¼g/kg 200 Ã ¼g/kg Skin and fat Liver Kidney Bees 200 Ã ¼g/kg Honey Ammonium chloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ammonium lauryl sulphate NOT APPLICABLE All food-producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ammonium sulfate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Amoxicillin Amoxicillin All food producing species 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 4 Ã ¼g/kg Muscle Fat Liver Kidney Milk For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Ampicillin Ampicillin All food producing species 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 4 Ã ¼g/kg Muscle Fat Liver Kidney Milk For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Amprolium NOT APPLICABLE Poultry No MRL required NOT APPLICABLE For oral use only. NO ENTRY Angelicae radix aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Anisi aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Anisi stellati fructus, standardised extracts and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Apocynum cannabinum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per hundred only. For oral use only. NO ENTRY Apramycin Apramycin Bovine 1 000 Ã ¼g/kg 1 000 Ã ¼g/kg 10 000 Ã ¼g/kg 20 000 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Anti-infectious agents/Antibiotics NOT APPLICABLE Ovine, porcine, chicken, rabbit No MRL required NOT APPLICABLE For oral use only. Not for use in animals from which milk or eggs are produced for human consumption. Aqua levici NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias only. NO ENTRY Arginine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Arnica montana (arnicae flos and arnicae planta tota) NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Arnicae radix NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding in the products not exceeding one part per ten only. NO ENTRY Artemisia abrotanum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Asparagine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Aspartic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Atropa belladonna NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per hundred only. NO ENTRY Atropine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Avilamycin Dichloroisoeverninic acid Porcine, poultry, rabbit 50 Ã ¼g/kg 100 Ã ¼g/kg 300 Ã ¼g/kg 200 Ã ¼g/kg Muscle Fat Liver Kidney For porcine and poultry species this MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Azagly-nafarelin NOT APPLICABLE Salmonidae No MRL required NOT APPLICABLE Not for use in fish from which eggs are produced for human consumption. NO ENTRY Azamethiphos NOT APPLICABLE Salmonidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Azaperone Sum of azaperone and azaperol Porcine 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg Muscle Skin and fat Liver Kidney NO ENTRY Agents acting on the nervous system/Agents acting on the central nervous system Bacitracin Sum of bacitracin A, bacitracin B, and bacitracin C Bovine 100 Ã ¼g/kg Milk NO ENTRY Anti-infectious agents/Antibiotics Rabbit 150 Ã ¼g/kg 150 Ã ¼g/kg 150 Ã ¼g/kg 150 Ã ¼g/kg Muscle Fat Liver Kidney NOT APPLICABLE Bovine No MRL required for all tissues except milk. NOT APPLICABLE For intramammary use in lactating cows only. Balsamum peruvianum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Baquiloprim Baquiloprim Bovine 10 Ã ¼g/kg 300 Ã ¼g/kg 150 Ã ¼g/kg 30 Ã ¼g/kg Fat Liver Kidney Milk NO ENTRY Anti-infectious agents/Chemotheurapeutics Porcine 40 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg Skin and fat Liver Kidney Barium selenate NOT APPLICABLE Bovine, ovine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Beclomethasone dipropionate NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For inhalation use only. NO ENTRY Bellis perennis NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Benzalkonium chloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as an excipient at concentrations up to 0,05 % only. NO ENTRY Benzocaine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as local anaesthetic only. NO ENTRY Salmonidae No MRL required NOT APPLICABLE NO ENTRY Benzyl alcohol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Benzyl benzoate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Benzyl p-hydroxybenzoate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Benzylpenicillin Benzylpenicillin All food producing species 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 4 Ã ¼g/kg Muscle Fat Liver Kidney Milk For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Betaine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Betaine glucuronate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Betamethasone Betamethasone Bovine, porcine 0,75 Ã ¼g/kg 2,0 Ã ¼g/kg 0,75 Ã ¼g/kg Muscle Liver Kidney NO ENTRY Corticoides/Glucocorticoides Bovine 0,3 Ã ¼g/kg Milk Biotin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Bismuth subcarbonate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Bismuth subgallate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Bismuth subnitrate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Bovine No MRL required NOT APPLICABLE For intramammary use only. NO ENTRY Bismuth subsalicylate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Bituminosulfonates, ammonium and sodium salts NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Boldo folium NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Boric acid and borates NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Bromhexine NOT APPLICABLE Bovine, porcine, poultry No MRL required NOT APPLICABLE Not for use in animals from which milk or eggs are produced for human consumption. NO ENTRY Bromide, potassium salt NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Bromide, sodium salt NOT APPLICABLE All-mammalian food-producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Bronopol NOT APPLICABLE Fin fish No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Brotizolam NOT APPLICABLE Bovine No MRL required NOT APPLICABLE For therapeutic uses only. NO ENTRY Buserelin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Butafosfan NOT APPLICABLE Bovine No MRL required NOT APPLICABLE For intravenous use only. NO ENTRY n-Butane NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY n-Butanol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Butorphanole tartrate NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For intravenous administration only. NO ENTRY Butyl 4-hydroxybenzoate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Butylscopolaminium bromide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Caffeine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium acetate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium aspartate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium benzoate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium borogluconate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium carbonate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium chloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium citrate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium glucoheptonate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium gluconate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium glucono glucoheptonate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium gluconolactate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium glutamate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium glycerophosphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium hydroxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium hypophosphite NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium malate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium oxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium pantothenate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium phosphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium polyphosphates NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium propionate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium silicate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium stearate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calcium sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Calendula officinalis NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding in the products not exceeding one part per ten only. NO ENTRY Calendulae flos NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Camphor NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE External use only. NO ENTRY Camphora NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations in the products not exceeding one part per hundred only. NO ENTRY Capsici fructus acer NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Carazolol Carazolol Bovine 5 Ã ¼g/kg 5 Ã ¼g/kg 15 Ã ¼g/kg 15 Ã ¼g/kg 1 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Agents acting on the nervous system/Agents acting on the autonomic nervous system Porcine 5 Ã ¼g/kg 5 Ã ¼g/kg 25 Ã ¼g/kg 25 Ã ¼g/kg Muscle Skin and fat Liver Kidney Carbasalate calcium NOT APPLICABLE All food producing species except fin fish No MRL required NOT APPLICABLE Not for use in animals from which milk or eggs are produced for human consumption. NO ENTRY Carbetocin NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cardamon extract NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cardiospermum halicacabum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Carlinae radix NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Carnitine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Carprofen Sum of carprofen and carprofen glucuronide conjugate Bovine, Equidae 500 Ã ¼g/kg 1 000 Ã ¼g/kg 1 000 Ã ¼g/kg 1 000 Ã ¼g/kg Muscle Fat Liver Kidney NO ENTRY Anti-inflammatory agents/Nonsteroidal anti-inflammatory agents NOT APPLICABLE Bovine No MRL required for milk NOT APPLICABLE Carvi aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Caryophylli aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cefacetrile Cefacetrile Bovine 125 Ã ¼g/kg Milk For intramammary use only. Anti-infectious agents/Antibiotics NOT APPLICABLE Bovine No MRL required for all tissues except milk. NOT APPLICABLE Cefalexin Cefalexin Bovine 200 Ã ¼g/kg 200 Ã ¼g/kg 200 Ã ¼g/kg 1 000 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Anti-infectious agents/Antibiotics Cefalonium Cefalonium Bovine 20 Ã ¼g/kg Milk For intramammary use and eye treatment only. Anti-infectious agents/Antibiotics NOT APPLICABLE Bovine No MRL required for all tissues except milk. NOT APPLICABLE Cefapirin Sum of cephapirin and desacetylcephapirin Bovine 50 Ã ¼g/kg 50 Ã ¼g/kg 100 Ã ¼g/kg 60 Ã ¼g/kg Muscle Fat Kidney Milk NO ENTRY Anti-infectious agents/Antibiotics Cefazolin Cefazolin Bovine, ovine, caprine 50 Ã ¼g/kg Milk NO ENTRY Anti-infectious agents/Antibiotics NOT APPLICABLE Bovine, ovine, caprine No MRL required for all tissues except milk. NOT APPLICABLE For intramammary use, except if the udder may be used as food for human consumption. Cefoperazone Cefoperazone Bovine 50 Ã ¼g/kg Milk For intramammary use in lactating cows only. Anti-infectious agents/Antibiotics NOT APPLICABLE Bovine No MRL required for all tissues except milk. NOT APPLICABLE Cefquinome Cefquinome Bovine, porcine, Equidae 50 Ã ¼g/kg 50 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Bovine 20 Ã ¼g/kg Milk Ceftiofur Sum of all residues retaining the betalactam structure expressed as desfuroylceftiofur All mammalian food producing species 1 000 Ã ¼g/kg 2 000 Ã ¼g/kg 2 000 Ã ¼g/kg 6 000 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney Milk For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Centellae asiaticae extractum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Cetostearyl alcohol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cetrimide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Chlorhexidine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Chlormadinone Chlormadinone Bovine 4 Ã ¼g/kg 2 Ã ¼g/kg 2,5 Ã ¼g/kg Fat Liver Milk For zootechnical use only. Agents acting on the reproductive system Chlorocresol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Chlorphenamine NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Chlortetracycline Sum of parent drug and its 4- epimer All food-producing species 100 Ã ¼g/kg 300 Ã ¼g/kg 600 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg Muscle Liver Kidney Milk Eggs For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for liver and kidney do not apply to fin fish. Anti-infectious agents/Antibiotics Choline NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Chrysanthemi cinerariifolii flos NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Chymotrypsin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cimicifugae racemosae rhizoma NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE Not for use in animals from which milk is produced for human consumption. NO ENTRY Cinchonae cortex, standardised extracts and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cinnamomi cassiae aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cinnamomi cassiae cortex, standardised extracts and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cinnamomi ceylanici aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cinnamomi ceylanici cortex, standardised extracts and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Citri aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Citronellae aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Citrulline NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Clavulanic acid Clavulanic acid Bovine, porcine 100 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg 400 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Bovine 200 Ã ¼g/kg Milk Clazuril NOT APPLICABLE Pigeon No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Clenbuterol hydrochloride Clenbuterol Bovine, Equidae 0,1 Ã ¼g/kg 0,5 Ã ¼g/kg 0,5 Ã ¼g/kg Muscle Liver Kidney NO ENTRY Agents acting on the nervous system/Agents acting on the autonomic nervous system Bovine 0,05 Ã ¼g/kg Milk Cloprostenol NOT APPLICABLE Bovine, porcine, caprine, Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY R-Cloprostenol NOT APPLICABLE Bovine, porcine, caprine, Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Clorsulon Clorsulon Bovine 35 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg Muscle Liver Kidney Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents against endoparasites Closantel Closantel Bovine 1 000 Ã ¼g/kg 3 000 Ã ¼g/kg 1 000 Ã ¼g/kg 3 000 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents against endoparasites Ovine 1 500 Ã ¼g/kg 2 000 Ã ¼g/kg 1 500 Ã ¼g/kg 5 000 Ã ¼g/kg Muscle Fat Liver Kidney Cloxacillin Cloxacillin All food producing species 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 30 Ã ¼g/kg Muscle Fat Liver Kidney Milk For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Cobalt carbonate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cobalt dichloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cobalt gluconate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cobalt oxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cobalt sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cobalt trioxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Coco alkyl dimethyl betaines NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Colistin Colistin All food producing species 150 Ã ¼g/kg 150 Ã ¼g/kg 150 Ã ¼g/kg 200 Ã ¼g/kg 50 Ã ¼g/kg 300 Ã ¼g/kg Muscle Fat Liver Kidney Milk Eggs For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Condurango cortex, standardised extracts and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Convallaria majalis NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per thousand only. NO ENTRY Copper chloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Copper gluconate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Copper heptanoate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Copper methionate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Copper oxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Copper sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Coriandri aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Corticotropin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Coumafos Coumafos Bees 100 Ã ¼g/kg Honey NO ENTRY Antiparasitic agents/Agents against ectoparasites Crataegus NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Cupressi aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Cyfluthrin Cyfluthrin (sum of isomers) Bovine, caprine 10 Ã ¼g/kg 50 µg/kg 10 Ã ¼g/kg 10 Ã ¼g/kg 20 Ã ¼g/kg Muscle Fat Liver Kidney Milk For milk further provisions in Council Directive 94/29/EC are to be observed. Antiparasitic agents/Agents against ectoparasites Cyhalothrin Cyhalothrin (sum of isomers) Bovine 500 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg Fat Kidney Milk For milk further provisions in Council Directive 94/29/EC are to be observed. Antiparasitic agents/Agents against ectoparasites Cypermethrin Cypermethrin (sum of isomers) All ruminants 20 Ã ¼g/kg 200 Ã ¼g/kg 20 Ã ¼g/kg 20 Ã ¼g/kg 20 Ã ¼g/kg Muscle Fat Liver Kidney Milk For milk further provisions in Commission Directive 98/82/EC are to be observed. Antiparasitic agents/Agents against ectoparasites Salmonidae 50 Ã ¼g/kg Muscle and skin in natural proportions. Cyromazine Cyromazine Ovine 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents against ectoparasites Cysteine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Cytidine and its 5-mono-, 5-di- and 5-triphosphates NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Danofloxacin Danofloxacin Bovine, ovine, caprine, poultry 200 Ã ¼g/kg 100 Ã ¼g/kg 400 Ã ¼g/kg 400 Ã ¼g/kg Muscle Fat Liver Kidney For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine species the fat MRL relates to skin and fat in natural proportions. For poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics All other food producing species 100 Ã ¼g/kg 50 Ã ¼g/kg 200 Ã ¼g/kg 200 Ã ¼g/kg Muscle Fat Liver Kidney Bovine, ovine, caprine 30 Ã ¼g/kg Milk Decoquinate NOT APPLICABLE Bovine, ovine No MRL required NOT APPLICABLE For oral use only. Not for use in animals from which milk is produced for human consumption NO ENTRY Deltamethrin Deltamethrin All ruminants 10 Ã ¼g/kg 50 Ã ¼g/kg 10 Ã ¼g/kg 10 Ã ¼g/kg 20 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents against ectoparasites Fin fish 10 Ã ¼g/kg Muscle and skin in natural proportions. Dembrexine NOT APPLICABLE Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Denaverine hydrochloride NOT APPLICABLE Bovine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Deslorelin acetate NOT APPLICABLE Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Detomidine NOT APPLICABLE Bovine, Equidae No MRL required NOT APPLICABLE For therapeutic use only. NO ENTRY Dexamethasone Dexamethasone Bovine, caprine, porcine, Equidae 0,75 Ã ¼g/kg 2 Ã ¼g/kg 0,75 Ã ¼g/kg Muscle Liver Kidney NO ENTRY Corticoides/Glucocorticoides Bovine, caprine 0,3 Ã ¼g/kg Milk Dexpanthenol NOT APPLICABLE All food-producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Diazinon Diazinon Bovine, ovine, caprine, porcine 20 Ã ¼g/kg 700 Ã ¼g/kg 20 Ã ¼g/kg 20 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Antiparasitic agents/Agents against ectoparasites Bovine, ovine, caprine 20 Ã ¼g/kg Milk Diclazuril NOT APPLICABLE All ruminants, porcine No MRL required NOT APPLICABLE For oral use only. NO ENTRY Diclofenac Diclofenac Bovine 5 Ã ¼g/kg 1 Ã ¼g/kg 5 Ã ¼g/kg 10 Ã ¼g/kg 0,1 µg/kg Muscle Fat Liver Kidney Milk For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-inflammatory agents/Nonsteroidal anti-inflammatory agents Porcine 5 µg/kg 1 µg/kg 5 µg/kg 10 µg/kg Muscle Skin and fat Liver Kidney Dicloxacillin Dicloxacillin All food producing species 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 30 Ã ¼g/kg Muscle Fat Liver Kidney Milk For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Dicopper oxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Dicyclanil Sum of dicyclanil and 2, 4, 6-triamino-pyrimidine-5-carbonitrile Ovine 200 Ã ¼g/kg 150 Ã ¼g/kg 400 Ã ¼g/kg 400 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents against ectoparasites Diethyl phthalate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Diethyl sebacate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Diethylene glycol monoethyl ether NOT APPLICABLE All ruminants and porcine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Difloxacin Difloxacin Bovine, ovine, caprine 400 Ã ¼g/kg 100 Ã ¼g/kg 1 400 Ã ¼g/kg 800 Ã ¼g/kg Muscle Fat Liver Kidney For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. Not for use in animals from which milk is produced for human consumption. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Porcine 400 Ã ¼g/kg 100 Ã ¼g/kg 800 Ã ¼g/kg 800 Ã ¼g/kg Muscle Skin and fat Liver Kidney Poultry 300 Ã ¼g/kg 400 Ã ¼g/kg 1 900 Ã ¼g/kg 600 Ã ¼g/kg Muscle Skin and fat Liver Kidney All other food producing species 300 Ã ¼g/kg 100 Ã ¼g/kg 800 Ã ¼g/kg 600 Ã ¼g/kg Muscle Fat Liver Kidney Diflubenzuron Diflubenzuron Salmonidae 1 000 Ã ¼g/kg Muscle and skin in natural proportions NO ENTRY Antiparasitic agents/Agents against ectoparasites Dihydrostreptomycin Dihydrostreptomycin All ruminants, porcine, rabbit 500 Ã ¼g/kg 500 Ã ¼g/kg 500 Ã ¼g/kg 1 000 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics All ruminants 200 Ã ¼g/kg Milk 3,5-Diiodo-L-thyrosine NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Dimanganese trioxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Dimethicone NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Dimethyl acetamide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Dimethyl phthalate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Dimethyl sulphoxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Dinoprost NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Dinoprost tromethamine NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Dinoprostone NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Diprophylline NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Doramectin Doramectin All mammalian food producing species 40 Ã ¼g/kg 150 Ã ¼g/kg 100 Ã ¼g/kg 60 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents acting against endo- and ectoparasites Doxapram NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Doxycycline Doxycycline Bovine 100 Ã ¼g/kg 300 Ã ¼g/kg 600 Ã ¼g/kg Muscle Liver Kidney Not for use in animals from which milk is produced for human consumption. Anti-infectious agents/Antibiotics Porcine, poultry 100 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 600 Ã ¼g/kg Muscle Skin and fat Liver Kidney Not for use in animals from which eggs are produced for human consumption. D-Phenylalanine (6) luteinising-hormone releasing hormone NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Echinacea NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. For topical use only. For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding in the products not exceeding one part per ten only. NO ENTRY Echinacea purpurea NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Emamectin Emamectin B1a Fin fish 100 Ã ¼g/kg Muscle and skin in natural proportions NO ENTRY Antiparasitic agents/Agents acting against endo- and ectoparasites Enilconazole NOT APPLICABLE Bovine, Equidae No MRL required NOT APPLICABLE For topical use only. NO ENTRY Enrofloxacin Sum of enrofloxacin and ciprofloxacin Bovine, ovine, caprine 100 Ã ¼g/kg 100 Ã ¼g/kg 300 Ã ¼g/kg 200 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney Milk For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Porcine, rabbit 100 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg 300 Ã ¼g/kg Muscle Fat Liver Kidney Poultry 100 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg 300 Ã ¼g/kg Muscle Skin and fat Liver Kidney All other food producing species 100 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg 200 Ã ¼g/kg Muscle Fat Liver Kidney Epinephrine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Eprinomectin Eprinomectin B1a Bovine 50 Ã ¼g/kg 250 Ã ¼g/kg 1 500 Ã ¼g/kg 300 Ã ¼g/kg 20 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents acting against endo- and ectoparasites Ergometrine maleate NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE For use in parturient animals only. NO ENTRY Erythromycin Erythromycin A All food producing species 200 Ã ¼g/kg 200 Ã ¼g/kg 200 Ã ¼g/kg 200 Ã ¼g/kg 40 Ã ¼g/kg 150 Ã ¼g/kg Muscle Fat Liver Kidney Milk Eggs For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Etamiphylline camsylate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Etamsylate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ethanol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Ethyl lactate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ethyl oleate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ethylenediaminetetraacetic acid and salts NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Etiproston tromethamine NOT APPLICABLE Bovine, porcine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Eucalypti aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Eucalyptol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Eucalyptus globulus NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Euphrasia officinalis NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Febantel Sum of extractable residues which may be oxidised to oxfendazole sulphone All ruminants, porcine, Equidae 50 Ã ¼g/kg 50 Ã ¼g/kg 500 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Antiparasitic agents/Agents against endoparasites All ruminants 10 Ã ¼g/kg Milk Fenbendazole Sum of extractable residues which may be oxidised to oxfendazole sulphone All ruminants, porcine, Equidae 50 Ã ¼g/kg 50 Ã ¼g/kg 500 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Antiparasitic agents/Agents against endoparasites All ruminants 10 Ã ¼g/kg Milk Fenpipramide hydrochloride NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For intravenous use only. NO ENTRY Fenvalerate Fenvalerate (sum of RR, SS, RS and SR isomers) Bovine 25 Ã ¼g/kg 250 Ã ¼g/kg 25 Ã ¼g/kg 25 Ã ¼g/kg 40 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents against ectoparasites Fertirelin acetate NOT APPLICABLE Bovine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Firocoxib Firocoxib Equidae 10 Ã ¼g/kg 15 Ã ¼g/kg 60 Ã ¼g/kg 10 Ã ¼g/kg Muscle Fat Liver Kidney NO ENTRY Anti-inflammatory agents/Nonsteroidal anti-inflammatory agents Florfenicol Sum of florfenicol and its metabolites measured as florfenicol-amine Bovine, ovine, caprine 200 Ã ¼g/kg 3 000 Ã ¼g/kg 300 Ã ¼g/kg Muscle Liver Kidney Not for animals from which milk is produced for human consumption. Not for animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Porcine 300 Ã ¼g/kg 500 Ã ¼g/kg 2 000 Ã ¼g/kg 500 Ã ¼g/kg Muscle Skin and fat Liver Kidney Poultry 100 Ã ¼g/kg 200 Ã ¼g/kg 2 500 Ã ¼g/kg 750 Ã ¼g/kg Muscle Skin and fat Liver Kidney Fin fish 1 000 Ã ¼g/kg Muscle and skin in natural proportions. All other food producing species 100 Ã ¼g/kg 200 Ã ¼g/kg 2 000 Ã ¼g/kg 300 Ã ¼g/kg Muscle Fat Liver Kidney Fluazuron Fluazuron Bovine 200 Ã ¼g/kg 7 000 Ã ¼g/kg 500 Ã ¼g/kg 500 Ã ¼g/kg Muscle Fat Liver Kidney Not for animals from which milk is produced for human consumption. Antiparasitic agents/Agents against ectoparasites Flubendazole Sum of flubendazole and (2-amino 1H-benzimidazol-5-yl) (4fluorophenyl) methanone Poultry, porcine 50 Ã ¼g/kg 50 Ã ¼g/kg 400 Ã ¼g/kg 300 Ã ¼g/kg Muscle Skin and fat Liver Kidney NO ENTRY Antiparasitic agents/Agents against endoparasites Flubendazole Poultry 400 Ã ¼g/kg Eggs Flugestone acetate Flugestone acetate Ovine, caprine 0,5 Ã ¼g/kg 0,5 Ã ¼g/kg 0,5 Ã ¼g/kg 0,5 Ã ¼g/kg 1 Ã ¼g/kg Muscle Fat Liver Kidney Milk For intravaginal use for zootechnical purposes only. Agents acting on the reproductive system Flumequine Flumequine Bovine, ovine, caprine, porcine 200 Ã ¼g/kg 300 Ã ¼g/kg 500 Ã ¼g/kg 1 500 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Bovine, ovine, caprine 50 Ã ¼g/kg Milk Poultry 400 Ã ¼g/kg 250 Ã ¼g/kg 800 Ã ¼g/kg 1 000 Ã ¼g/kg Muscle Skin and fat Liver Kidney Fin Fish 600 Ã ¼g/kg Muscle and skin in natural proportion. All other food producing species 200 Ã ¼g/kg 250 Ã ¼g/kg 500 Ã ¼g/kg 1 000 Ã ¼g/kg Muscle Fat Liver Kidney Flumethrin Flumethrin (sum of trans-Z-isomers) Bovine 10 Ã ¼g/kg 150 Ã ¼g/kg 20 Ã ¼g/kg 10 Ã ¼g/kg 30 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents against ectoparasites Ovine 10 Ã ¼g/kg 150 Ã ¼g/kg 20 Ã ¼g/kg 10 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. NOT APPLICABLE Bees No MRL required NOT APPLICABLE NO ENTRY Flunixin Flunixin Bovine 20 Ã ¼g/kg 30 Ã ¼g/kg 300 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney NO ENTRY Anti-inflammatory agents/Nonsteroidal anti-inflammatory agents Porcine 50 Ã ¼g/kg 10 Ã ¼g/kg 200 Ã ¼g/kg 30 Ã ¼g/kg Muscle Skin and fat Liver Kidney Equidae 10 Ã ¼g/kg 20 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg Muscle Fat Liver Kidney 5-Hydroxyflunixin Bovine 40 Ã ¼g/kg Milk Foeniculi aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Folic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Follicle stimulating hormone (natural FSH from all species and their synthetic analogues) NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Food additives (substances with a valid E number approved as additives in foodstuffs for human consumption) NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE Only substances approved as additives in foodstuffs for human consumption, with the exception of preservatives listed in part C of Annex III to European Parliament and Council Directive 95/2/EC. NO ENTRY Formaldehyde NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Formic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Frangulae cortex, standardised extracts and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Furosemide NOT APPLICABLE Bovine, Equidae No MRL required NOT APPLICABLE For intravenous administration only. NO ENTRY Gamithromycin Gamithromycin Bovine 20 µg/kg 200 µg/kg 100 µg/kg Fat Liver Kidney Not for use in animals producing milk for human consumption. Anti-infectious agents/Antibiotics Gentamicin Sum of gentamicin C1, gentamicin C1a, gentamicin C2 and gentamicin C2a Bovine, porcine 50 Ã ¼g/kg 50 Ã ¼g/kg 200 Ã ¼g/kg 750 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Bovine 100 µg/kg Milk Gentianae radix, standardised extracts and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ginkgo biloba NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations in the products not exceeding one part per thousand only. NO ENTRY Ginseng NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Ginseng, standardised extracts and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Glutamic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Glutamine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Glutaraldehyde NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Glycerol formal NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Glycine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Gonadotrophin releasing hormone NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Guaiacol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Guanosine and its 5-mono-, 5-di- and 5-triphosphates NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Halofuginone Halofuginone Bovine 10 Ã ¼g/kg 25 Ã ¼g/kg 30 Ã ¼g/kg 30 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents acting against protozoa Hamamelis virginiana NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations in the products not exceeding one part per ten only. NO ENTRY All food producing species No MRL required NOT APPLICABLE For topical use only. Harpagophytum procumbens NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Harunga madagascariensis NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per thousand only NO ENTRY Heparin and its salts NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Heptaminol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Hesperidin NOT APPLICABLE Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Hesperidin methyl chalcone NOT APPLICABLE Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Hexetidine NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For topical use only. NO ENTRY Hippocastani semen NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Histidine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Human chorion gonadotrophin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Human chorionic gonadotropin (natural HCG and its synthetic analogues) NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Human menopausal urinary gonadotrophin NOT APPLICABLE Bovine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Humic acids and their sodium salts NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Hyaluronic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Hydrochloric acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Hydrochlorothiazide NOT APPLICABLE Bovine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Hydrocortisone NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Hydrogen peroxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Hydroxyethylsalicylate NOT APPLICABLE All food-producing species except fin fish No MRL required NOT APPLICABLE For topical use only. NO ENTRY 8-Hydroxyquinoline NOT APPLICABLE All mammalian food-producing species No MRL required NOT APPLICABLE For topical use in newborn animals only. NO ENTRY Hyperici oleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Hypericum perforatum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Imidocarb Imidocarb Bovine 300 Ã ¼g/kg 50 Ã ¼g/kg 2 000 Ã ¼g/kg 1 500 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents acting against protozoa Ovine 300 Ã ¼g/kg 50 Ã ¼g/kg 2 000 Ã ¼g/kg 1 500 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Inosine and its 5-mono-, 5-di- and 5-triphosphates NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Inositol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Iodine and iodine inorganic compounds including:  Sodium and potassium-iodide  Sodium and potassium-iodate  Iodophors including polyvinylpyrrolidone-iodine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Iodine organic compounds  Iodoform NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Iron ammonium citrate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Iron dextran NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Iron dichloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Iron fumarate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Iron glucoheptonate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Iron sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Isobutane NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Isoflurane NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For anaesthetic use only. NO ENTRY Isoleucine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Isopropanol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Isoxsuprine NOT APPLICABLE Bovine, Equidae No MRL required NOT APPLICABLE For therapeutic use only in accordance with Council Directive 96/22/EEC. NO ENTRY Ivermectin 22, 23-Dihydro-avermectin B1a All mammalian food producing species 100 Ã ¼g/kg 100 Ã ¼g/kg 30 Ã ¼g/kg Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents acting against endo- and ectoparasites Jecoris oleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Juniperi fructus NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Kanamycin Kanamycin A All food producing species except fin fish 100 Ã ¼g/kg 100 Ã ¼g/kg 600 Ã ¼g/kg 2 500 Ã ¼g/kg 150 Ã ¼g/kg Muscle Fat Liver Kidney Milk For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Ketamine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ketanserin tartrate NOT APPLICABLE Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ketoprofen NOT APPLICABLE Bovine, porcine, Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Lachnanthes tinctoria NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations in the products not exceeding one part per thousand only. NO ENTRY Lactic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Lanolin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Lasalocid Lasalocid A Poultry 20 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg 50 Ã ¼g/kg 150 Ã ¼g/kg Muscle Skin and fat Liver Kidney Eggs NO ENTRY Anti-infectious agents/Antibiotics Lauri folii aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Lauri fructus NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Lavandulae aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Lecirelin NOT APPLICABLE Bovine, Equidae, rabbit No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Lectin extracted from red kidney beans Phaseolus vulgaris NOT APPLICABLE Porcine No MRL required NOT APPLICABLE For oral use only. NO ENTRY Lespedeza capitata NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Leucine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Levamisole Levamisole Bovine, ovine, porcine, poultry 10 Ã ¼g/kg 10 Ã ¼g/kg 100 Ã ¼g/kg 10 Ã ¼g/kg Muscle Fat Liver Kidney For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which milk or eggs are produced for human consumption. Antiparasitic agents/Agents against endoparasites Levomethadone NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For intravenous use only. NO ENTRY Levothyroxine NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Lidocaine NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For local-regional anaesthesia only. NO ENTRY Lincomycin Lincomycin All food-producing species 100 Ã ¼g/kg 50 Ã ¼g/kg 500 Ã ¼g/kg 1 500 Ã ¼g/kg 150 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney Milk Eggs For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Linear alkyl benzene sulphonic acids with alkyl chain lengths ranging from C9 to C13, containing less than 2,5 % of chains longer than C13 NOT APPLICABLE Bovine, ovine No MRL required NOT APPLICABLE For topical use only. NO ENTRY Lini oleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Lobaria pulmonaria NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Lobeline NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Luprostiol NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Luteinising hormone (natural LH from all species and their synthetic analogues) NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Lysine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium acetate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium aluminium silicate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium aspartate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium carbonate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium chloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium citrate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium gluconate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium glutamate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium glycerophosphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium hydroxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium hypophosphite NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium orotate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium oxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium phosphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium stearate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Magnesium trisilicate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Majoranae herba NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Malic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Manganese carbonate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Manganese chloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Manganese gluconate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Manganese glycerophosphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Manganese oxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Manganese pidolate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Manganese ribonucleate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Manganese sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Mannitol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Marbofloxacin Marbofloxacin Bovine, porcine 150 Ã ¼g/kg 50 Ã ¼g/kg 150 Ã ¼g/kg 150 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Bovine 75 Ã ¼g/kg Milk Matricaria recutita and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Matricariae flos NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Mebendazole Sum of mebendazole methyl (5-(1-hydroxy, 1-phenyl) methyl-1H-benzimidazol-2-yl) carbamate and (2-amino-1H-benzimidazol-5-yl) phenylmethanone, expressed as mebendazole equivalents Ovine, caprine, Equidae 60 Ã ¼g/kg 60 Ã ¼g/kg 400 Ã ¼g/kg 60 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents against endoparasites Mecillinam NOT APPLICABLE Bovine No MRL required NOT APPLICABLE For intrauterine use only. NO ENTRY Medicago sativa extractum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Medroxyprogesterone acetate NOT APPLICABLE Ovine No MRL required NOT APPLICABLE For intravaginal use for zootechnical purposes only. NO ENTRY Melatonin NOT APPLICABLE Ovine, caprine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Melissae aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Melissae folium NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Meloxicam Meloxicam Bovine, caprine, porcine, rabbit, Equidae 20 Ã ¼g/kg 65 Ã ¼g/kg 65 Ã ¼g/kg Muscle Liver Kidney NO ENTRY Anti-inflammatory agents/Nonsteroidal anti-inflammatory agents Bovine, caprine 15 Ã ¼g/kg Milk Menadione NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Menbutone NOT APPLICABLE Bovine, ovine, caprine, porcine, Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Menthae arvensis aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Menthae piperitae aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Menthol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Mepivacaine NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For intra-articular and epidural use as local anaesthetic only. NO ENTRY Mercaptamine hydrochloride NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Metamizole 4-Methylaminoantipyrin Bovine, porcine, Equidae 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-inflammatory agents/Nonsteroidal anti-inflammatory agents Bovine 50 Ã ¼g/kg Milk Methionine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Methyl nicotinate NOT APPLICABLE Bovine, Equidae No MRL required NOT APPLICABLE For topical use only. NO ENTRY Methyl salicylate NOT APPLICABLE All food producing species except fin fish No MRL required NOT APPLICABLE For topical use only. NO ENTRY Methylbenzoate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Methylprednisolone Methylprednisolone Bovine 10 Ã ¼g/kg 10 Ã ¼g/kg 10 Ã ¼g/kg 10 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Corticoides/Glucocorticoides 1-Methyl-2-pyrrolidone NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Millefolii herba NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Mineral hydrocarbons, low to high viscosity including micorcristalline waxes, approximately C10-C60, aliphatic, branched aliphatic and alicyclic compounds NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE Excludes aromatic and unsaturated compounds. NO ENTRY Monensin Monensin A Bovine 2 Ã ¼g/kg 10 Ã ¼g/kg 30 Ã ¼g/kg 2 Ã ¼g/kg 2 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Anti-infectious agents/Antibiotics Monepantel Monepantel-sulfone Ovine 700 Ã ¼g/kg 7 000 Ã ¼g/kg 5 000 Ã ¼g/kg 2 000 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals producing milk for human consumption. Antiparasitic agents/Agents acting against endoparasites Caprine 700 Ã ¼g/kg 7 000 Ã ¼g/kg 5 000 Ã ¼g/kg 2 000 Ã ¼g/kg Muscle Fat Liver Kidney Provisional maximum residue limit expires on 1 January 2011. Not for use in animals producing milk for human consumption. Monothioglycerol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Montanide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Morantel Sum of residues which may be hydrolysed to N-methyl-1,3-propanediamine and expressed as morantel equivalents All ruminants 100 Ã ¼g/kg 100 Ã ¼g/kg 800 Ã ¼g/kg 200 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents against endoparasites Moxidectin Moxidectin Bovine, ovine, Equidae 50 Ã ¼g/kg 500 Ã ¼g/kg 100 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney NO ENTRY Antiparasitic agents/Agents acting against endo- and ectoparasites Bovine, ovine 40 Ã ¼g/kg Milk Myglyol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Myristicae aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in newborn animals only. NO ENTRY Nafcillin Nafcillin All ruminants 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 30 Ã ¼g/kg Muscle Fat Liver Kidney Milk For intramammary use only. Anti-infectious agents/Antibiotics Natamycin NOT APPLICABLE Bovine, Equidae No MRL required NOT APPLICABLE For topical use only. NO ENTRY Neomycin (including framycetin) Neomycin B All food producing species 500 Ã ¼g/kg 500 Ã ¼g/kg 500 Ã ¼g/kg 5 000 Ã ¼g/kg 1 500 Ã ¼g/kg 500 Ã ¼g/kg Muscle Fat Liver Kidney Milk Eggs For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Neostigmine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Netobimin Sum of albendazole oxide, albendazole sulphone, and albendazole 2-amino sulphone, expressed as albendazole Bovine, ovine 100 Ã ¼g/kg 100 Ã ¼g/kg 1 000 Ã ¼g/kg 500 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney Milk For oral use only. Antiparasitic agents/Agents against endoparasites Nickel gluconate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Nickel sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Nicoboxil NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For topical use only. NO ENTRY Nitroxinil Nitroxinil Bovine, ovine 400 Ã ¼g/kg 200 Ã ¼g/kg 20 Ã ¼g/kg 400 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents against endoparasites Nonivamide NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For topical use only NO ENTRY Norgestomet Norgestomet Bovine 0,2 Ã ¼g/kg 0,2 Ã ¼g/kg 0,2 Ã ¼g/kg 0,2 Ã ¼g/kg 0,12 Ã ¼g/kg Muscle Fat Liver Kidney Milk For therapeutic and zootechnical purposes only. Agents acting on the reproductive system Novobiocin Novobiocin Bovine 50 Ã ¼g/kg Milk For intramammary use only. Anti-infectious agents/Antibiotics NOT APPLICABLE Bovine No MRL required for all tissues except milk NOT APPLICABLE NO ENTRY 17Ã ²-Oestradiol NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE For therapeutic and zootechnical use only. NO ENTRY Okoubaka aubrevillei NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Oleyloleate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Omeprazole NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For oral use only. NO ENTRY Orgotein NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ornithine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Orotic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Oxacillin Oxacillin All food producing species 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 30 Ã ¼g/kg Muscle Fat Liver Kidney Milk For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Oxalic acid NOT APPLICABLE Bees No MRL required NOT APPLICABLE NO ENTRY Anti-infectious agent Oxfendazole Sum of extractable residues which may be oxidised to oxfendazole sulphone All ruminants, porcine, Equidae 50 Ã ¼g/kg 50 Ã ¼g/kg 500 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Antiparasitic agents/Agents against endoparasites All ruminants 10 Ã ¼g/kg Milk Oxibendazole Oxibendazole Porcine 100 Ã ¼g/kg 500 Ã ¼g/kg 200 Ã ¼g/kg 100 Ã ¼g/kg Muscle Skin and fat Liver Kidney NO ENTRY Antiparasitic agents/Agents against endoparasites Oxidation products of Terebinthinae oleum NOT APPLICABLE Bovine, ovine, caprine, porcine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Oxolinic acid Oxolinic acid All food producing species 100 Ã ¼g/kg 50 Ã ¼g/kg 150 Ã ¼g/kg 150 Ã ¼g/kg Muscle Fat Liver Kidney For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which milk or eggs are produced for human consumption. Anti-infectious agents/Antibiotics Oxyclozanide Oxyclozanide All ruminants 20 Ã ¼g/kg 20 Ã ¼g/kg 500 Ã ¼g/kg 100 Ã ¼g/kg 10 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents against endoparasites Oxytetracycline Sum of parent drug and its 4-epimer All food-producing species 100 Ã ¼g/kg 300 Ã ¼g/kg 600 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg Muscle Liver Kidney Milk Eggs For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. Anti-infectious agents/Antibiotics Oxytocin NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Pancreatin NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Papain NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Papaverine NOT APPLICABLE Bovine No MRL required NOT APPLICABLE Newborn calves only. NO ENTRY Paracetamol NOT APPLICABLE Porcine No MRL required NOT APPLICABLE For oral use only. NO ENTRY Parconazole NOT APPLICABLE Guinea fowl No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Paromomycin Paromomycin All food producing species 500 Ã ¼g/kg 1 500 Ã ¼g/kg 1 500 Ã ¼g/kg Muscle Liver Kidney For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for liver and kidney do not apply to fin fish. Not for use in animals from which milk or eggs are produced for human consumption. Anti-infectious agents/Antibiotics Peforelin NOT APPLICABLE Porcine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Penethamate Benzylpenicillin All mammalian food producing species 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 4 Ã ¼g/kg Muscle Fat Liver Kidney Milk For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Pepsin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Peracetic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Permethrin Permethrin (sum of isomers) Bovine 50 Ã ¼g/kg 500 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney Milk For milk further provisions in Commission Directive 98/82/EC are to be observed. Antiparasitic agents/Agents against ectoparasites Phenol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Phenoxymethylpenicillin Phenoxymethylpenicillin Porcine 25 Ã ¼g/kg 25 Ã ¼g/kg 25 Ã ¼g/kg Muscle Liver Kidney NO ENTRY Anti-infectious agents/Antibiotics Poultry 25 Ã ¼g/kg 25 Ã ¼g/kg 25 Ã ¼g/kg 25 Ã ¼g/kg Muscle Skin and fat Liver Kidney Not for use in animals from which eggs are produced for human consumption. Phenylalanine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Phloroglucinol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Phoxim Phoxim Ovine 50 Ã ¼g/kg 400 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Kidney Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents against ectoparasites Porcine 20 Ã ¼g/kg 700 Ã ¼g/kg 20 Ã ¼g/kg 20 Ã ¼g/kg Muscle Skin and fat Liver Kidney Chicken 25 Ã ¼g/kg 550 Ã ¼g/kg 50 Ã ¼g/kg 30 Ã ¼g/kg 60 Ã ¼g/kg Muscle Skin and fat Liver Kidney Eggs Phytolacca americana NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per thousand only. NO ENTRY Phytomenadione NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Piceae turiones recentes extractum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For oral use only. NO ENTRY Piperazine Piperazine Porcine 400 Ã ¼g/kg 800 Ã ¼g/kg 2 000 Ã ¼g/kg 1 000 Ã ¼g/kg Muscle Skin and fat Liver Kidney NO ENTRY Antiparasitic agents/Agents against endoparasites Chicken 2 000 Ã ¼g/kg Eggs Piperazine dihydrochloride NOT APPLICABLE Chicken No MRL required for all tissues except eggs NOT APPLICABLE NO ENTRY NO ENTRY Piperonyl butoxide NOT APPLICABLE Bovine, ovine, caprine, Equidae No MRL required NOT APPLICABLE For topical use only. NO ENTRY Pirlimycin Pirlimycin Bovine 100 Ã ¼g/kg 100 Ã ¼g/kg 1 000 Ã ¼g/kg 400 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Anti-infectious agents/Antibiotics Policresulen NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Poloxalene NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Poloxamer NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Polyethylene glycol 15 hydroxystearate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Polyethylene glycol 7 glyceryl cocoate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Polyethylene glycol stearates with 8-40 oxyethylene units NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Polyethylene glycols (molecular weight ranging from 200 to 10 000) NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Polyoxyethylene sorbitan monooleate and trioleate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Polyoxyl castor oil with 30 to 40 oxyethylene units NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Polyoxyl hydrogenated castor oil with 40 to 60 oxyethylene units NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Polysorbate 80 NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Polysulphated glycosaminoglycan NOT APPLICABLE Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Potassium DL-aspartate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Potassium glucuronate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Potassium glycerophosphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Potassium nitrate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Potassium selenate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Praziquantel NOT APPLICABLE Ovine, Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Prednisolone Prednisolone Bovine 4 Ã ¼g/kg 4 Ã ¼g/kg 10 Ã ¼g/kg 10 Ã ¼g/kg 6 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Corticoides/Glucocorticoides Pregnant mare serum gonadotrophin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Prethcamide (crotethamide and cropropamide) NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Procaine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Progesterone NOT APPLICABLE Bovine, ovine, caprine, Equidae (female) No MRL required NOT APPLICABLE Only for intravaginal therapeutic or zootechnical use and in accordance with the provisions of Directive 96/22/EC. NO ENTRY Proline NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Propane NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Propylene glycol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Prunus laurocerasus NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations in the products not exceeding one part per thousand only. NO ENTRY Pyrantel embonate NOT APPLICABLE Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Pyrethrum extract NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY 2-Pyrrolidone NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE At parenteral doses up to 40 mg/kg bw. NO ENTRY Quatresin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as preservative only at concentrations of up to 0,5 %. NO ENTRY Quercus cortex NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Quillaia saponins NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Rafoxanide Rafoxanide Bovine 30 Ã ¼g/kg 30 Ã ¼g/kg 10 Ã ¼g/kg 40 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents against endoparasites Ovine 100 Ã ¼g/kg 250 Ã ¼g/kg 150 Ã ¼g/kg 150 Ã ¼g/kg Muscle Fat Liver Kidney Rhei radix, standardised extracts and preparations thereof NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ricini oleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Rifaximin Rifaximin Bovine 60 Ã ¼g/kg Milk NO ENTRY Anti-infectious agents/Antibiotics NOT APPLICABLE Bovine No MRL required for all tissues except milk NOT APPLICABLE For intramammary use, except if the udder may be used as food for human consumption, and intrauterine use only. All mammalian food producing species No MRL required NOT APPLICABLE For topical use only. Romifidine NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For therapeutic uses only. NO ENTRY Rosmarini aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Rosmarini folium NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Ruscus aculeatus NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Ruta graveolens NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per thousand only. Not for use in animals from which milk is produced for human consumption. NO ENTRY Salicylic acid NOT APPLICABLE All food producing species except fin fish No MRL required NOT APPLICABLE For topical use only. NO ENTRY Salviae folium NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sambuci flos NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sarafloxacin Sarafloxacin Chicken 10 Ã ¼g/kg 100 Ã ¼g/kg Skin and fat Liver Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Salmonidae 30 Ã ¼g/kg Muscle and skin in natural proportions Selenicereus grandiflorus NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per hundred only. NO ENTRY Serenoa repens NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Serine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Serotonin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Silybum marianum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Sinapis nigrae semen NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium 2-methyl-2-phenoxy-propanoate NOT APPLICABLE Bovine, porcine, caprine, Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium acetylsalicylate NOT APPLICABLE All food producing species except fin fish No MRL required NOT APPLICABLE Not for use in animals from which milk or eggs are produced for human consumption. NO ENTRY Sodium benzyl 4-hydroxybenzoate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium boroformiate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium butyl 4-hydroxybenzoate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium cetostearyl sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Sodium chloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium chlorite NOT APPLICABLE Bovine No MRL required NOT APPLICABLE For topical use only. NO ENTRY Sodium cromoglycate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium dichloroisocyanurate NOT APPLICABLE Bovine, ovine, caprine No MRL required NOT APPLICABLE For topical use only. NO ENTRY Sodium dioctylsulphosuccinate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium formaldehydesulphoxylate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium glycerophosphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium hypophosphite NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium lauryl sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium nitrite NOT APPLICABLE Bovine No MRL required NOT APPLICABLE For topical use only. NO ENTRY Sodium propionate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium pyrosulphite NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium salicylate NOT APPLICABLE Bovine, porcine No MRL required NOT APPLICABLE For oral use. Not for use in animals from which milk is produced for human consumption. NO ENTRY All food producing species except fin fish No MRL required NOT APPLICABLE For topical use only. Sodium selenate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium selenite NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium stearate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sodium thiosulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Solidago virgaurea NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Somatosalm NOT APPLICABLE Salmon No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sorbitan sesquioleate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sorbitan trioleate NOT APPLICABLE All food-producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Spectinomycin Spectinomycin Ovine 300 Ã ¼g/kg 500 Ã ¼g/kg 2 000 Ã ¼g/kg 5 000 Ã ¼g/kg 200 Ã ¼g/kg Muscle Fat Liver Kidney Milk For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics All other food producing species 300 Ã ¼g/kg 500 Ã ¼g/kg 1 000 Ã ¼g/kg 5 000 Ã ¼g/kg 200 Ã ¼g/kg Muscle Fat Liver Kidney Milk Spiramycin Sum of spiramycin and neospiramycin Bovine 200 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 300 Ã ¼g/kg 200 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Anti-infectious agents/Antibiotics Chicken 200 Ã ¼g/kg 300 Ã ¼g/kg 400 Ã ¼g/kg Muscle Skin and fat Liver Not for use in animals from which eggs are produced for human consumption. Spiramycin 1 Porcine 250 Ã ¼g/kg 2 000 Ã ¼g/kg 1 000 Ã ¼g/kg Muscle Liver Kidney NO ENTRY Streptomycin Streptomycin All ruminants, porcine, rabbit 500 Ã ¼g/kg 500 Ã ¼g/kg 500 Ã ¼g/kg 1 000 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics All ruminants 200 Ã ¼g/kg Milk Strychni semen NOT APPLICABLE Bovine, ovine, caprine No MRL required NOT APPLICABLE For oral use only at doses up to the equivalent of 0,1 mg strychnine/kg bw. NO ENTRY Strychnine NOT APPLICABLE Bovine No MRL required NOT APPLICABLE For oral use only at dose to 0,1 mg/kg bw. NO ENTRY Substances used in homeopathic veterinary medicines NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE All substances used in homeopathic veterinary medicinal products provided that their concentration in the product does not exceed one part per ten thousand. NO ENTRY Sulfogaiacol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Sulfonamides (all substances belonging to the sulfonamide group) Parent drug All food-producing species 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney The combined total residues of all substances within the sulfonamide group should not exceed 100 Ã ¼g/kg. For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Chemotheurapeutics/ Bovine, ovine, caprine 100 Ã ¼g/kg Milk Sulphur NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Symphyti radix NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use on intact skin only. NO ENTRY Syzygium cumini NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Tanninum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY L-tartaric acid and its mono- and di-basic salt of sodium, potassium and calcium NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as excipient. NO ENTRY Tau fluvalinate NOT APPLICABLE Bees No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Teflubenzuron Teflubenzuron Salmonidae 500 Ã ¼g/kg Muscle and skin in natural proportions NO ENTRY Antiparasitic agents/Agents against ectoparasites Terebinthinae aetheroleum rectificatum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Terebinthinae laricina NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Terpin hydrate NOT APPLICABLE Bovine, ovine, caprine, porcine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Tetracaine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use as anaesthetic only. NO ENTRY Tetracycline Sum of parent drug and its 4- epimer All food-producing species 100 Ã ¼g/kg 300 Ã ¼g/kg 600 Ã ¼g/kg 100 Ã ¼g/kg 200 Ã ¼g/kg Muscle Liver Kidney Milk Eggs For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for liver and kidney do not apply to fin fish. Anti-infectious agents/Antibiotics Theobromine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Theophylline Not applicable All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Thiabendazole Sum of thiabendazole and 5-hydroxythiabendazole Bovine, caprine 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg Muscle Fat Liver Kidney Milk NO ENTRY Antiparasitic agents/Agents against endoparasites Thiamphenicol Thiamphenicol All food producing species 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney Milk For fin fish the muscle MRL relates to muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics Thiamylal NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE For intravenous administration only. NO ENTRY Thioctic acid NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Thiomersal NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use only as preservatives in multidose vaccines at a concentration not exceeding 0,02 %. NO ENTRY Thiopental sodium NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For intravenous administration only. NO ENTRY Threonine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Thuja occidentalis NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per hundred only. NO ENTRY Thymi aetheroleum NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Thymidine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Thymol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Tiamulin Sum of metabolites that may be hydrolysed to 8-Ã ±-hydroxymutilin Porcine, rabbit 100 Ã ¼g/kg 500 Ã ¼g/kg Muscle Liver NO ENTRY Anti-infectious agents/Antibiotics Chicken 100 Ã ¼g/kg 100 Ã ¼g/kg 1 000 Ã ¼g/kg Muscle Skin and fat Liver Turkey 100 Ã ¼g/kg 100 Ã ¼g/kg 300 Ã ¼g/kg Muscle Skin and fat Liver Tiamulin Chicken 1 000 Ã ¼g/kg Eggs Tiaprost NOT APPLICABLE Bovine, ovine, porcine, Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Tiliae flos NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Tilmicosin Tilmicosin Poultry 75 Ã ¼g/kg 75 Ã ¼g/kg 1 000 Ã ¼g/kg 250 Ã ¼g/kg Muscle Skin and fat Liver Kidney For fin fish the muscle MRL relates to a muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/Antibiotics All other food producing species 50 Ã ¼g/kg 50 Ã ¼g/kg 1 000 Ã ¼g/kg 1 000 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney Milk Tiludronic acid (in the form of disodium salt) NOT APPLICABLE Equidae No MRL required NOT APPLICABLE For intravenous use only. NO ENTRY Poultry No MRL required NOT APPLICABLE For parenteral use only and for use in laying and breeder birds only. Timerfonate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use only as preservatives in multidose vaccines at a concentration not exceeding 0,02 %. NO ENTRY Toldimfos NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Tolfenamic acid Tolfenamic acid Bovine, porcine 50 Ã ¼g/kg 400 Ã ¼g/kg 100 Ã ¼g/kg Muscle Liver Kidney NO ENTRY Anti-inflammatory agents/Nonsteroidal anti-inflammatory agents Bovine 50 Ã ¼g/kg Milk Toltrazuril Toltrazuril sulfone All mammalian food producing species 100 Ã ¼g/kg 150 Ã ¼g/kg 500 Ã ¼g/kg 250 Ã ¼g/kg Muscle Fat Liver Kidney For porcine species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which milk is produced for human consumption. Not for use in animals from which eggs are produced for human consumption. Antiparasitic agents/Agents acting against protozoa Poultry 100 Ã ¼g/kg 200 Ã ¼g/kg 600 Ã ¼g/kg 400 Ã ¼g/kg Muscle Skin and fat Liver Kidney Tosylchloramide sodium NOT APPLICABLE Bovine, Equidae No MRL required NOT APPLICABLE For topical use only. NO ENTRY Fin fish No MRL required NOT APPLICABLE For water-borne use only. Tragacanth NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Tricaine mesilate NOT APPLICABLE Fin fish No MRL required NOT APPLICABLE For water borne use only. NO ENTRY Trichlormethiazide NOT APPLICABLE All mammalian food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Triclabendazole Sum of extractable residues which may be oxidised to ketotriclabendazole All ruminants 225 Ã ¼g/kg 100 Ã ¼g/kg 250 Ã ¼g/kg 150 Ã ¼g/kg Muscle Fat Liver Kidney Not for use in animals producing milk for human consumption. Antiparasitic agents/Agents against endoparasites Trimethoprim Trimethoprim Equidae 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg Fat Muscle Liver Kidney For fin fish the muscle MRL relates to a muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Not for use in animals from which eggs are produced for human consumption. Anti-infectious agents/ Chemotheurapeutics All other food producing species 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg Muscle Fat Liver Kidney Milk Trimethylphloroglucinol NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Trypsin NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Tryptophan NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Tulathromycin (2R,3S,4R,5R,8R,10R,11R,12S,13S,14R)-2-ethyl-3,4,10,13-tetra-hydroxy-3,5,8,10,12,14-hexamethyl-11-[[3,4,6-trideoxy-3-(dimethy-lamino)-Ã ²-D-xylo-hexopyranosyl]oxy]-1-oxa-6-azacyclopent-decan-15-one expressed as tulathromycin equivalents Bovine 100 Ã ¼g/kg 3 000 Ã ¼g/kg 3 000 Ã ¼g/kg Fat Liver Kidney Not for use in animals from which milk is produced for human consumption. Anti-infectious agents/Antibiotics Porcine 100 Ã ¼g/kg 3 000 µg/kg 3 000 µg/kg Skin and fat Liver Kidney Turnera diffusa NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Tylosin Tylosin A All food producing species 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg 100 Ã ¼g/kg 50 Ã ¼g/kg 200 Ã ¼g/kg Muscle Fat Liver Kidney Milk Eggs For fin fish the muscle MRL relates to a muscle and skin in natural proportions. MRLs for fat, liver and kidney do not apply to fin fish. For porcine and poultry species the fat MRL relates to skin and fat in natural proportions. Anti-infectious agents/Antibiotics Tylvalosin Sum of tylvalosin and 3-O-acetyltylosin Porcine 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg 50 Ã ¼g/kg Muscle Skin and fat Liver Kidney NO ENTRY Anti-infectious agents/Antibiotics Poultry 50 Ã ¼g/kg 50 Ã ¼g/kg Skin and fat Liver Not for use in animals from which eggs are produced for human consumption. Tyrosine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Urea NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Urginea maritima NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per hundred only. For oral use only. NO ENTRY Uridine and its 5-mono-5-di- and 5-triphosphates NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Urticae herba NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Valine NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Valnemulin Valnemulin Porcine 50 Ã ¼g/kg 500 Ã ¼g/kg 100 Ã ¼g/kg Muscle Liver Kidney NO ENTRY Anti-infectious agents/Antibiotics Vedaprofen Vedaprofen Equidae 50 Ã ¼g/kg 20 Ã ¼g/kg 100 Ã ¼g/kg 1 000 Ã ¼g/kg Muscle Fat Liver Kidney NO ENTRY Anti-inflammatory agents/Nonsteroidal anti-inflammatory agents Vetrabutine hydrochloride NOT APPLICABLE Porcine No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Vincamine NOT APPLICABLE Bovine No MRL required NOT APPLICABLE For use in newborn animals only. NO ENTRY Virola sebifera NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias, at concentrations in the products not exceeding one part per thousand only. NO ENTRY Viscum album NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For use in homeopathic veterinary medicinal products prepared according to homeopathic pharmacopoeias at concentrations corresponding to the mother tincture and dilutions thereof only. NO ENTRY Vitamin A NOT APPLICABLE All food-producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Vitamin B1 NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Vitamin B2 NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Vitamin B3 NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Vitamin B5 NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Vitamin B6 NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Vitamin B12 NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Vitamin D NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Vitamin E NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Wool alcohols NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE For topical use only. NO ENTRY Xylazine hydrochloride NOT APPLICABLE Bovine, Equidae No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Zinc acetate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Zinc aspartate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Zinc chloride NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Zinc gluconate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Zinc oleate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Zinc oxide NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Zinc stearate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Zinc sulphate NOT APPLICABLE All food producing species No MRL required NOT APPLICABLE NO ENTRY NO ENTRY Table 2 Prohibited substances Pharmacologically active substance MRL Aristolochia spp. and preparations thereof MRL cannot be established Chloramphenicol MRL cannot be established Chloroform MRL cannot be established Chlorpromazine MRL cannot be established Colchicine MRL cannot be established Dapsone MRL cannot be established Dimetridazole MRL cannot be established Metronidazole MRL cannot be established Nitrofurans (including furazolidone) MRL cannot be established Ronidazole MRL cannot be established